          Case 2:20-cv-02232-PD Document 59 Filed 09/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROLYN SAMPSON,                                    :
    Plaintiff,                                      :
                                                    :
              v.                                    :      Civ. No. 20-2232
                                                    :
HAGENS BERMAN SOBOL SHAPIRO, LLP                    :
et al.,                                             :
        Defendants.                                 :

                                          ORDER

       AND NOW, this 17th day of September, 2020, it having been reported that the issues

between the Plaintiff and Defendants in the above action have been settled and pursuant to the

provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is hereby

ORDERED that the above action is DISMISSED with prejudice, pursuant to agreement of

counsel without costs. It is further ORDERED that Judge Timothy R. Rice shall retain jurisdiction

to enforce the settlement agreement.

                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           ___________________
                                                           Paul S. Diamond, J.
